Exhibit 10.1

EXECUTION COPY

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of February 18, 2016, by and between Iconix Brand
Group, Inc., a Delaware corporation (the “Company”), and John N. Haugh
(the “Executive”).

WITNESSETH

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, pursuant to the terms as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive hereby agree as follows:

1. Engagement of Executive; Duties. From the Commencement Date, as defined
below, through and including March 31, 2016, the Executive shall have the title
of President of the Company. Commencing on April 1, 2016 and for the remainder
of the Term (as defined in Section 3 below), the Executive shall have the titles
of Chief Executive Officer and President of the Company, and shall have the
authorities, duties and responsibilities customarily exercised by an individual
serving in these positions in a corporation of the size and nature of the
Company and such other authorities, duties and responsibilities as may be from
time to time delegated to him by the Board of Directors of the Company (the
“Board”). The Executive shall faithfully and diligently discharge his duties
hereunder and use his best efforts to implement the policies established by the
Board from time to time. The Executive shall report to the Board. The Executive
shall be elected to the Board effective on the Commencement Date (as defined in
Section 3 below) and during the Term, at each annual meeting of the Company’s
stockholders, the Company shall nominate the Executive for election, and the
Board shall recommend the election of the Executive, by the Company’s
stockholders as a Director, subject to the approval of such nomination by the
Company’s Nominating and Governance Committee. The Executive shall comply with
Company policies in effect from time to time and about which he has notice,
including, without limitation, policies relating to stock ownership guidelines,
clawback provisions, hedging and pledging of securities and insider trading.

2. Time. The Executive shall devote substantially all of his professional time
to the business affairs of the Company; provided, however, that nothing in this
Agreement shall preclude the Executive from devoting a reasonable amount of time
required for serving as a director or member of a committee of the public
corporation and of the not-for-profit corporation on the boards of directors of
which Executive currently sits or such other organization or corporation in lieu
of one thereof that the Board may approve, such approval not to be unreasonably
withheld, it being agreed that it would be reasonable to withhold approval if,
without limitation, such corporation or organization competes with the Company
or if Executive’s service for such corporation or organization otherwise
creates, or could create, a conflict of interest with the business of the
Company.

3. Term. The Executive’s engagement shall commence effective on February 23,
2016 (the “Commencement Date”) and shall continue until February 23, 2019 (the
“Initial Term”), unless



--------------------------------------------------------------------------------

extended or earlier terminated, as provided in this Agreement. Unless written
notice of non-renewal is provided by either party to the other party at least
one hundred twenty (120) days prior to the end of the Initial Term or ninety
(90) days prior to the end of any Extension Term, this Agreement shall
automatically be renewed for consecutive one year terms (each, an “Extension
Term”; the Initial Term as renewed by each Extension Term shall be referred to
herein as the “Term”), provided that no automatic renewal of an Extension Term
shall occur after the year in which Executive reaches the age of 65.

4. Compensation.

 

(a) Base Salary. Executive’s base salary for the Term shall be at a rate of not
less than one million dollars ($1,000,000) per annum (pro rated for the
applicable number of days employed during each calendar year in the Term), paid
in accordance with the Company’s payroll practices and policies then in effect,
with such increases as may be determined by the Board or the Compensation
Committee of the Board (the “Compensation Committee”) upon annual consideration
of the matter (such salary, as increased from time to time, the “Base Salary”).
In no event may the Base Salary be decreased.

 

(b) Bonus.

 

  (i) Annual Bonus. Executive shall be entitled to participate in the Company’s
executive bonus program as in effect from time to time. Executive shall be
eligible for an annual target bonus for each complete calendar year of the Term
(“Annual Bonus”) of up to 100% of Executive’s Base Salary, and such Annual Bonus
may increase up to a maximum amount of 200% of Executive’s Base Salary. The
actual amount of Annual Bonus to be paid each year, if any, shall be determined
with reference to the Company’s performance compared to pre-determined financial
goals and other metrics established annually by the Compensation Committee;
provided, however, that with respect to 2016, Executive shall receive a minimum
Annual Bonus of 100% of his 2016 Base Salary, provided the Company has positive
net income for 2016. Annual Bonus payments that are made with respect to a
calendar year shall be paid in the year immediately following the calendar year
to which it relates. In the event that the Annual Bonus payment for a calendar
year, if any, is based in whole or in part on the results of the audit by the
Company’s independent public accountants of the Company’s financial statements
for such calendar year, such Annual Bonus shall be paid as soon as reasonably
practicable following the completion of such audit, but in no event later than
March 15 of the year immediately following the calendar year to which it
relates, provided the Company’s audit is not delayed past March 15. If the
Annual Bonus payment is not based in whole or in part on the results of the
Company’s audit, such Annual Bonus shall be paid by March 15 of the calendar
year immediately following the calendar year to which it relates.

 

(c) Equity Awards

 

  (i)

2016 Annual Performance Award Grant. On the Commencement Date, Executive shall
receive a one-time grant of performance stock units of the Company (“PSU’s”)
issued under the Company’s Amended and Restated 2009 Equity Incentive Plan (the
“2009

 

2



--------------------------------------------------------------------------------

  Plan”) equal to a number of shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) with a Fair Market Value (as defined
below) on the date of grant of One Million, Five Hundred Thousand Dollars
($1,500,000) (the “2016 PSU Award”). The number of PSU’s to be issued shall be
determined by dividing $1,500,000 by the Fair Market Value of the Company’s
Common Stock on the date of grant. The PSU’s shall be subject to the terms and
conditions of the 2009 Plan and a Performance Stock Unit Award Agreement (the
“2016 PSU Award Agreement”), which 2016 PSU Award Agreement shall be
substantially in the form of agreements relating to annual performance-based
awards granted to other executives of the Company, with such changes therein
that are necessary to conform Executive’s 2016 PSU Award Agreement to the terms
of this Section 4(c)(i) and other changes therein as the Compensation Committee
deems appropriate, provided that on each of December 31, 2016, December 31, 2017
and December 31, 2018, one-third of the PSU’s subject to such award shall be
converted to time-based awards, based on the achievement of the performance
goals as of such date, and such time-based awards shall vest and be settled on
December 31, 2018, subject to Executive’s continued employment until such date
(except as provided in the next sentence hereof), provided the Executive is in
continued compliance with the provisions of Section 6 of this Agreement. In the
event that prior to December 31, 2018, Executive’s employment with the Company
under this Agreement is terminated by the Company without Cause or by the
Executive for Good Reason, such time-based awards to which PSU’s shall have
converted pursuant to the preceding sentence shall vest and be settled on
December 31, 2018, provided the Executive is in continued compliance with the
provisions of Section 6 of this Agreement.

 

  (ii)

2016 Annual Time-Based Award Grant. On the date on which 2016 annual equity
awards are granted to the Company’s senior executives, Executive shall receive a
one-time grant of restricted stock units of the Company (“RSU’s), issued under
the 2009 Plan equal to a number of shares of Common Stock with an aggregate Fair
Market Value on the date of grant of Five Hundred Thousand Dollars ($500,000)
(the “2016 RSU Award”, and together with the 2016 PSU Award, the “2016 Award”).
The number of RSU’s to be issued shall be determined by dividing $500,000 by the
Fair Market Value of the Company’s Common Stock on the date of grant. The RSU’s
shall be subject to the terms and conditions of the 2009 Plan and a Restricted
Stock Unit Award Agreement (the “2016 RSU Award Agreement”; and, together with
the 2016 PSU Award Agreement, the “2016 Award Agreements”), which shall be
substantially in the form of agreements relating to annual time-based awards
granted to other executives of the Company, with such changes therein that are
necessary to conform Executive’s 2016 RSU Award Agreement to the terms of this
Section 4(c)(ii) and other changes therein as the Compensation Committee deems
appropriate. Vesting of the RSU’s that comprise the 2016 RSU Awards shall be
time-based and shall vest (and be settled on such vesting date) as follows,
subject to Executive’s continued employment with the Company through each
vesting date: three tranches of RSU’s, each with an original Fair Market Value
of One Hundred Sixty-Six Thousand, Six Hundred Sixty-Six Dollars ($166,666),
shall vest, respectively, on each of February 22, 2017, February 22, 2018 and
February 22, 2019 (each, a “Time Vesting Date”). Notwithstanding anything to the
contrary contained herein, in the event Executive’s employment with the Company
under this

 

3



--------------------------------------------------------------------------------

  Agreement is terminated by the Company without Cause or by the Executive for
Good Reason, Executive shall retain any vested RSU’s and shall remain eligible
to receive the pro rata number of any unvested RSU’s scheduled to vest on the
Time Vesting Date that immediately follows the Date of Termination, based on the
percentage of time that Executive was employed with the Company during the
period (i) from the date of grant through the first Time Vesting Date (in the
event that the Date of Termination occurs prior to the first Time Vesting Date),
or (ii) from the most recent Time Vesting Date to the next-scheduled Time
Vesting Date (in the event that the Date of Termination occurs after the first
Time Vesting Date). Such pro rata number of RSU’s shall vest and be settled on
the Time Vesting Date on which such RSU’s would have vested if Executive’s
employment had continued through such Time Vesting Date, provided the Executive
is in continued compliance with the provisions of Section 6 of this Agreement
until such respective vesting dates.

 

  (iii) Awards in Future Years. In addition to the 2016 PSU Award and 2016 RSU
Award granted pursuant to Sections 4(c)(i) and 4(c)(ii), for years of the Term
after 2016, the Company shall consider granting PSU’s and RSU’s or other such
cash or equity-based long term incentives as deemed appropriate by the
Compensation Committee, to the Executive, subject to the approval of the
Compensation Committee, taking into account market levels, Executive’s
performance and other factors the Compensation Committee deems appropriate. The
Company shall consider $2,000,000 as the annual guideline for aggregate Fair
Market Value of future year PSU’s, future year RSU’s or such other long-term
incentive awards that may be granted pursuant to this Section 4(c)(iii). All
such grants shall be subject to substantially the same terms and conditions,
other than amount and vesting dates, as pertain to the annual equity awards to
be granted to other executives of the Company, with such changes therein as the
Compensation Committee deems appropriate.

 

  (iv) For purposes of this 4(c) and Sections 4(d) and 4(e), “Fair Market Value”
means the closing price of the Common Stock on the applicable date for purposes
of such determination hereunder, as reported on the NASDAQ Stock Market.

 

(d) Make-Whole Inducement Award. As an inducement to accept the Company’s offer
of employment, the Company shall pay to the Executive a make-whole inducement
award (the “Make-Whole Inducement Award”) to compensate the Executive for the
annual incentive and equity awards that Executive is forfeiting upon termination
of employment with Executive’s current employer. The aggregate value of the
Make-Whole Inducement Award shall be Three Million, Eight Hundred Thousand
Dollars ($3,800,000), payable as follows:

 

  (i) As promptly as practicable after the Commencement Date, but in no event
later than the Executive’s first payroll date following the Commencement Date,
the Company shall pay to the Executive cash in the amount of One Million, Nine
Hundred Twenty-Three Thousand Dollars ($1,923,000) (the “Make-Whole Cash
Amount”), subject to Executive being required to return the Make-Whole Cash
Amount to the Company upon the Company’s termination of the Executive’s
employment for Cause or Executive’s termination of his employment without Good
Reason, in each case during the first 12 months after the Commencement Date.

 

4



--------------------------------------------------------------------------------

  (ii) On the Commencement Date, the Executive shall receive a one-time grant of
RSU’s equal to a number of shares of Common Stock with a Fair Market Value on
the Commencement Date of One Million, Eight Hundred Seventy-Seven Thousand
Dollars ($1,877,000) (the “Make-Whole Inducement RSU Award”). The number of
RSU’s to be issued shall be determined by dividing $1,877,000 by the Fair Market
Value of the Company’s Common Stock on the date of grant. The RSU’s shall be
subject to the terms and conditions of a Restricted Stock Unit Award Agreement,
substantially in the form annexed hereto as Exhibit A (the “Make-Whole
Inducement RSU Award Agreement”), which Make-Whole Inducement RSU Award
Agreement shall provide that three tranches of RSU’s, each with an original Fair
Market Value of Six Hundred Twenty-Five Thousand, Six Hundred Sixty-Six Dollars
($625,666.00) shall vest (and be settled on such vesting date), respectively, on
each of February 22, 2017, February 22, 2018 and February 22, 2019 (each, a
“Time Vesting Date”). In addition, the Make-Whole Inducement RSU Award Agreement
shall provide that (x) upon termination of the Executive’s employment by the
Company without Cause or by the Executive for Good Reason, in a case where a
Change in Control shall not have theretofore occurred, the unvested RSU’s
granted pursuant to the Make-Whole Inducement RSU Award shall continue to vest
and be settled on the scheduled Time Vesting Dates, provided the Executive is in
continued compliance with the provisions of Section 6 of this Agreement and (y)
if within 12 months after the occurrence of a Change in Control, Executive’s
employment with the Company under this Agreement is terminated by the Company
without Cause or by the Executive for Good Reason, all unvested RSU’s granted
pursuant to the Make-Whole Inducement RSU Award shall immediately vest on the
Date of Termination and the shares covered thereby shall be distributed to the
Executive within thirty (30) days of the Date of Termination.

 

(e) Employment Inducement Award.

 

  (i)

As an inducement to accept the Company’s offer of employment, on the
Commencement Date the Company shall grant to the Executive PSU’s issued under
the 2009 Plan equal to a number of shares of Common Stock with a Fair Market
Value on the Commencement Date of One Million, Five Hundred Thousand Dollars
($1,500,000) (the “Employment Inducement Award”). The number of PSU’s to be
issued shall be determined by dividing $1,500,000 by the Fair Market Value of
the Company’s Common Stock on the date of grant. The PSU’s issued under the
Employment Inducement Award shall be subject to the terms and conditions of the
2009 Plan and a Performance Stock Unit Award Agreement, substantially in the
form annexed hereto as Exhibit B (the “Employment Inducement Award Agreement”)
and which Employment Inducement Award Agreement shall provide for a performance
metric of relative total shareholder return (“TSR”) over a three year
performance period (“Performance Period”) measured against a comparator group or
industry index selected by the Compensation Committee. To receive these PSU’s,
Executive would have to be employed during the entire Performance Period and
neither Executive nor the Company would have given notice of the termination of

 

5



--------------------------------------------------------------------------------

  Executive’s employment. The PSU’s issued under the Employment Inducement Award
shall “cliff” vest at the end of the Performance Period and shall be paid within
thirty (30) days following the last day of the Performance Period.
Notwithstanding the foregoing, if Executive’s employment with the Company under
this Agreement is terminated by the Company without Cause or by the Executive
for Good Reason, Executive shall remain eligible to receive the pro rata number
of PSU’s, based on the percentage of the Performance Period during which he was
employed, provided the performance metric is met on such date, based on the
comparative performance criteria set forth in this Section 4(e) if the date of
termination had been the last date of the Performance Period, such pro rata
number of PSU’s to vest at the end of the Performance Period (and be paid within
thirty (30) days following the last day of the Performance Period), provided
Executive continues to be in compliance with Section 6 of this Agreement.

 

  (ii) Earn-out would be based on the Company’s relative TSR performance as
follows:

 

  •   TSR less than 35th percentile – full forfeiture

 

  •   TSR at 35th percentile – 25% vesting

 

  •   TSR at 50th percentile – 50% vesting

 

  •   TSR at 75th percentile or higher – 100% vesting

 

  (iii) There shall be pro-rata interpolation of the earn-out between the
percentiles set forth in subsection (ii).

 

  (iv) Upon a Change in Control, the unvested PSU’s issued pursuant to the
Employment Inducement Award shall be converted to a number of RSU’s equal to the
number of Shares that would have vested on the date of the Change in Control
based on the comparative performance criteria set forth in this Section 4(e) if
the date of the Change in Control had been the last date of the Performance
Period, and such RSU’s shall vest on the last date of the Performance Period
(and be paid within thirty (30) days following the last day of the Performance
Period, except as otherwise provided herein), subject to Executive’s continued
employment until the last date of the Performance Period (except as otherwise
provided herein) and provided the Executive is in continued compliance with the
provisions of Section 6 of this Agreement.

 

(f) Fringe Benefits. Executive shall be eligible to receive the fringe benefits
generally given to other executive officers of the Company including, but not
limited to, major medical, dental, life insurance, short-term disability
insurance, long-term disability insurance, and pension, including any 401(k) or
other profit sharing plan. Company shall reimburse Executive for the cost of
electing and maintaining continuation coverage for Executive and his dependents
pursuant to COBRA under the medical and dental insurance plans sponsored by his
current employer for a period of eighteen (18) months following the termination
of Executive’s employment with such employer or until such earlier time at which
Executive elects to participate in medical and dental insurance plans sponsored
by the Company. Executive shall also be added or continued, as the case may be,
as an insured under the Company’s officers and directors insurance and all other
applicable polices which pertain to officers of the Company.

 

6



--------------------------------------------------------------------------------

(g) Reimbursement of Expenses. The Company shall pay to Executive the reasonable
expenses incurred by him in the performance of his duties hereunder, including,
without limitation, expenses related to cell phones, blackberrys and laptop
computers and such other expenses incurred in connection with business related
travel or entertainment in accordance with the Company’s policy, or, if such
expenses are paid directly by the Executive, the Company shall promptly
reimburse the Executive for such payments, provided that such expenses are
incurred and accounted for in accordance with the Company’s policy.

 

(h) Vacation. Executive shall be entitled to 20 days of paid vacation per year,
as well as holidays and floating holidays in accordance with Company policy.

 

(i) Relocation. It shall be a condition of the Executive’s employment hereunder
that the Executive shall relocate his family’s principal residence from
Cincinnati, Ohio to the greater New York metropolitan area on or before
September 1, 2016; provided, however, Executive’s continued ownership of a
residence in Cincinnati shall not constitute a breach of this Section 4(i). The
Company shall promptly reimburse the Executive, upon the receipt of appropriate
documentation, for the following reasonable and customary moving and
moving-related expenses incurred by the Executive between the date hereof and
September 1, 2016 as a consequence of such relocation: (i) the cost of packing
and unpacking, moving and temporary storage of house contents, (ii) expenses
incurred by Executive and his spouse in connection with two house-hunting trips
to the New York metropolitan area and the cost of temporary housing for
Executive and his family in the New York metropolitan area until the earlier of
(a) such date as Executive’s current residence in Cincinnati, Ohio has been
sold, or (b) September 1, 2016, and (iii) closing costs which shall be defined
as all real estate brokerage fees and commissions, loan origination fees,
discount points if applicable, appraisal fees, survey, underwriting fees and
title insurance, but which shall not include any loss Executive incurs on the
sale of his current home. To the extent any such relocation reimbursement is
taxable to the Executive, the Company shall reimburse the Executive for such
additional taxes incurred (including any taxes on such reimbursement for
additional taxes). The amounts payable by the Company to the Executive pursuant
to this Section 4(i) shall not exceed $300,000 in the aggregate.

 

(j) Attorney’s Fees. The Company shall reimburse the Executive for accountable
legal fees and expenses incurred in connection with negotiating this Agreement
up to a maximum of $25,000.

5. Termination of Employment.

 

(a) General. The Executive’s employment under this Agreement may be terminated
without any breach of this Agreement only on the following circumstances:

(1) Death. The Executive’s employment under this Agreement shall terminate upon
his death.

(2) Disability. If the Executive suffers a Disability (as defined below in this
sub-section (2)), the Company may terminate the Executive’s employment under
this Agreement upon thirty (30) days prior written notice; provided that the
Executive has not returned to full time performance

 

7



--------------------------------------------------------------------------------

of his essential duties during such thirty (30) day period. For purposes hereof,
“Disability” shall mean the Executive’s inability to perform his essential
duties and responsibilities hereunder, with or without reasonable accommodation,
due to any physical or mental illness or incapacity, which condition either (i)
has continued for a period of 180 days (including weekends and holidays) in any
consecutive 365-day period, or (ii) is projected by the Board in good faith
after consulting with a doctor selected by the Company and consented to by the
Executive (or, in the event of the Executive’s incapacity, his legal
representative), such consent not to be unreasonably withheld or delayed, that
the condition is likely to continue for a period of at least six (6) consecutive
months from its commencement; provided, however, a Disability will be deemed to
occur only to the extent it meets the requirements of a disability under Code
Section 409A, as defined in Section 8(a) below, to the extent required to avoid
the adverse tax consequences thereunder.

(3) Good Reason. The Executive may terminate his employment under this Agreement
for Good Reason at any time on or prior to the 120th day after the occurrence of
any of the Good Reason events set forth in the following sentence. For purposes
of this Agreement, “Good Reason” shall mean the occurrence of any of the
following events without the Executive’s consent:

 

(i) the failure by the Company to timely comply with its material obligations
and agreements contained in this Agreement;

 

(ii) a material diminution of the authorities, duties or responsibilities of the
Executive set forth in Section 1 above (other than temporarily while the
Executive is physically or mentally incapacitated and unable to properly perform
such duties, as determined by the Board in good faith);

 

(iii) the loss of any of the titles of the Executive with the Company set forth
in Section 1 above;

 

(iv) the failure of the Company to elect the Executive to the Board effective on
or within a reasonable time after the Commencement Date or the failure of the
Company to nominate the Executive to the Board and to recommend such nomination
to the stockholders with respect to the election of directors that will take
place at any annual meeting of stockholders during the Term;

 

(v) the re-location of the Executive to an office more than fifty (50) miles
from the Company’s current headquarters that results in a material increase in
Executive’s commute; or

 

(vi) a change in the reporting structure so that the Executive reports to
someone other than the Board.

provided, however, that, within ninety (90) days of any such events having
occurred, the Executive shall have provided the Company with written notice that
such events have occurred and afforded the Company thirty (30) days to cure
same. The parties agree that a termination for Good Reason shall be treated as
an involuntary separation under Code Section 409A (as hereinafter defined in
Section 8(a) below).

 

8



--------------------------------------------------------------------------------

(4) Without Good Reason. The Executive may voluntarily terminate his employment
under this Agreement without Good Reason upon written notice by the Executive to
the Company at least sixty (60) days prior to the effective date of such
termination (which termination the Company may, in its sole discretion, make
effective earlier than the date set forth in the Notice of Termination (as
hereinafter defined in sub-section (b) below) and, for the avoidance of doubt,
the exercise of such discretion shall not be treated as a termination without
“Cause.”).

(5) Cause. The Company may terminate the Executive’s employment under this
Agreement at any time for Cause. Termination for “Cause” shall mean termination
of the Executive’s employment because of the occurrence of any of the following
as determined by the Board:

 

(i) Executive’s material breach of his obligations under this Agreement,
including, for the avoidance of doubt, his willful and continued failure to
substantially perform his obligation under this Agreement (other than any such
failure resulting from the Executive’s incapacity due to a Disability);
provided, however, that the Company shall have provided the Executive with
written notice of such breach and the Executive has been afforded at least
thirty (30) days to cure same to the extent capable of cure;

 

(ii) the Executive’s conviction of or plea of guilty or nolo contendere to, a
felony or any other crime involving moral turpitude or dishonesty;

 

(iii) the Executive’s willfully engaging in misconduct in the performance of his
duties for the Company (including theft, fraud, embezzlement, and securities law
violations or a violation of the Company’s Code of Conduct or other material
written policies) that is injurious to the Company, monetarily or otherwise; or

 

(iv) the Executive’s willfully engaging in misconduct other than in the
performance of his duties for the Company (including theft, fraud, embezzlement,
and securities law violations) that is materially injurious to the Company or,
in the good faith determination of the Board, is potentially materially
injurious to the Company, monetarily or otherwise.

For purposes of this Section 5(a)(5), no act, or failure to act, on the part of
the Executive shall be considered to have been “willfully” performed or omitted,
unless done, or omitted to be done, by him in bad faith and without reasonable
belief that his action or omission was in, or not opposed to, the best interest
of the Company (including reputationally).

(6) Without Cause. Following the Commencement Date, the Company may terminate
the Executive’s employment under this Agreement without Cause immediately upon
written notice by the Company to the Executive.

 

(b) Notice of Termination. Any termination of the Executive’s employment by the
Company or by the Executive (other than termination by reason of the Executive’s
death) shall be communicated by written Notice of Termination to the other party
of this Agreement. For purposes of this Agreement, a “Notice of Termination”
shall mean a written notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

 

9



--------------------------------------------------------------------------------

(c) Date of Termination. The “Date of Termination” shall mean (a) if the
Executive’s employment is terminated by his death, the date of his death, (b) if
the Executive’s employment is terminated pursuant to subsection 5(a)(2) above,
thirty (30) days after Notice of Termination is given (provided that the
Executive shall not have returned to the performance of his essential duties on
a full-time basis during such thirty (30) day period), (c) if the Executive’s
employment is terminated pursuant to subsections 5(a)(3) or 5(a)(5) above, the
date specified in the Notice of Termination after the expiration of any
applicable cure periods, (d) if the Executive’s employment is terminated
pursuant to subsection 5(a)(4) above, the date specified in the Notice of
Termination which shall be at least sixty (60) days after Notice of Termination
is given, or such earlier date as the Company shall determine, in its sole
discretion, and (e) if the Executive’s employment is terminated pursuant to
subsection 5(a)(6), the date on which a Notice of Termination is given.

 

(d) Compensation Upon Termination.

 

  (i) Termination for Cause or without Good Reason. If the Executive’s
employment shall be terminated by the Company for Cause or by the Executive
without Good Reason, the Executive shall receive from the Company: (a) any
earned but unpaid Base Salary through the Date of Termination, paid in
accordance with the Company’s standard payroll practices; (b) reimbursement for
any unreimbursed expenses properly incurred and paid in accordance with Section
4(g) through the Date of Termination; (c) payment for any accrued but unused
vacation time in accordance with Company policy; (d) such vested accrued
benefits, and other payments, if any, as to which the Executive (and his
eligible dependents) may be entitled under, and in accordance with the terms and
conditions of, the employee benefit arrangements, plans and programs of the
Company as of the Date of Termination, other than any severance pay plan ((a)
though (d), the “Amounts and Benefits”), and (e) all vested shares in respect of
the Executive’s equity awards described in this Agreement, and the Company shall
have no further obligation with respect to the equity awards described in this
Agreement. For the avoidance of doubt, any portion of the equity awards that
remains unvested on the Date of Termination shall be forfeited as of the Date of
Termination.

 

  (ii) Termination without Cause or for Good Reason. If, prior to the expiration
of the Term, the Executive resigns from his employment hereunder for Good Reason
or the Company terminates the Executive’s employment hereunder without Cause
(other than a termination by reason of death or Disability), and the Executive
has not received and is not entitled to any payment under Section 5(d)(iii)
hereof, then the Company shall pay or provide the Executive the Amounts and
Benefits and, subject to Section 8 hereof:

 

  1. an amount equal to two times the applicable Base Salary, which amount shall
be payable in equal installments during the Non-Compete Term (as defined below)
in accordance with the Company’s payroll practices and policies then in effect;

 

  2. any Annual Bonus earned but unpaid for the prior year (the “Prior Year
Bonus”) payable at such time as bonuses for the prior year are paid to the
Company’s executives generally, and, in any event, at such time as otherwise
required under the terms of this Agreement to the extent required to avoid the
adverse tax consequences under Code Section 409A;

 

10



--------------------------------------------------------------------------------

  3. a pro-rata portion of the Executive’s Annual Bonus for the fiscal year in
which the Executive’s termination occurs based on actual results for such year
(determined by multiplying the amount of such Annual Bonus which would be due
for the full fiscal year by a fraction, the numerator of which is the number of
days during the fiscal year of termination that the Executive is employed by the
Company and the denominator of which is 365), payable at such time as bonuses
for the year are paid to the Company’s executives generally (“Pro Rata Bonus”)
and, in any event, at such time as otherwise required under the terms of this
Agreement to the extent required to avoid the adverse tax consequences under
Code Section 409A. In the event that the Company has not established an
executive bonus plan covering the year of the Term during which the Executive
was terminated the pro-rata portion of the bonus due to the Executive shall be
based upon the prior year’s Annual Bonus received by the Executive;

 

  4. subject to the Executive’s (a) timely election of continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), with respect to the Company’s group health insurance plans in which
the Executive participated immediately prior to the Date of Termination (“COBRA
Continuation Coverage”), and (b) continued payment by Executive of premiums for
such plans at the “active employee” rate (excluding, for purposes of calculating
cost, an employee’s ability to pay premiums with pre-tax dollars), the Company
shall provide COBRA Continuation Coverage for the Executive and his eligible
dependents (which payment will be reported as taxable income) until the earliest
of (x) the Executive or his eligible dependents, as the case may be, ceasing to
be eligible under COBRA, (y) eighteen (18) months following the Date of
Termination, and (z) the Executive becoming eligible for coverage under the
health insurance plan of a subsequent employer (the benefits provided under this
sub-section (4), the “Medical Continuation Benefits”); and

 

  5. unvested amounts subject to equity awards granted hereunder shall vest if
and to the extent provided for in the applicable equity award agreement and as
otherwise provided in this Agreement.

 

  (iii)

Termination Following Change in Control. If the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason within 12 months after a Change in Control, then the Company shall pay to
Executive, in a lump sum, in cash, within 15 days after the date of Executive’s
termination, an amount equal to two times the sum of (a) the applicable Base
Salary, and (b) the average Annual Bonus awarded to the Executive for the two
fiscal years immediately prior to such Change in Control, provided, however,
that if the Change in Control occurs during 2016 or 2017, the amount of clause
(b) shall equal the target Annual Bonus, i.e. 100% of the applicable Base
Salary. In addition to the foregoing, upon a termination of Executive’s
employment as set forth above, (x) Executive shall be entitled to receive the
payments in the amounts contemplated, and on the dates specified, by
sub-sections 5(d)(ii)(2) and 5(d)(ii)(4), and (y) the unvested RSU’s issued
pursuant to the Make-Whole Inducement RSU Award and the converted Employment
Inducement Award, as set forth in Section 4(e)(iv), shall immediately vest on
the Date of Termination and the shares covered thereby shall be distributed to
Executive within thirty (30) days of

 

11



--------------------------------------------------------------------------------

  the Date of Termination. For the avoidance of doubt, such amounts that vest or
otherwise become payable with respect to the 2016 PSU Award and 2016 RSU Award
in connection with Executive’s termination by the Company without Cause or by
Executive for Good Reason, or otherwise, shall so vest or otherwise become
payable as set forth in this Agreement whether such termination occurs before,
on, or after a Change in Control.

For purposes of this Agreement, a “Change in Control” shall mean any of the
following (provided that any such event also constitutes a change in control
event for purposes of Section 409A of the Code, to the extent required to avoid
the adverse tax consequences thereunder):

 

  1. any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation or pursuant to which shares of the Company’s
Common Stock would be converted into cash, securities or other property, other
than a merger of the Company in which the holders of the Company Common Stock
immediately prior to the merger have the same proportionate ownership of Common
Stock of the surviving corporation immediately after the merger;

 

  2. any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company;

 

  3. any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;

 

  4. the cessation of control (by virtue of their not constituting a majority of
directors) of the Board by the individuals (the “Continuing Directors”) who (x)
at the date of this Agreement were directors or (y) become directors after the
date of this Agreement and whose election or nomination for election by the
Company’s stockholders, was approved by a vote of at least two-thirds of the
directors then in office who were directors at the date of this Agreement or
whose election or nomination for election was previously so approved); or

 

  5.

(A) the acquisition of beneficial ownership (“Beneficial Ownership”), within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of an aggregate of 25% or more of the voting power of the
Company’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the Exchange Act) who beneficially owned less than 10%
of the voting power of the Company’s outstanding voting securities on the
effective date of this Agreement, (B) the acquisition of Beneficial Ownership of
an additional 15% of the voting power of the Company’s outstanding voting
securities by any person or group who beneficially owned at least 10% of the
voting power of the Company’s outstanding voting securities on the effective
date of this Agreement, or (C) the execution by the Company and a stockholder of
a contract that by its terms grants such stockholder (in its, hers or his
capacity as a stockholder) or such stockholder’s Affiliate (as defined in Rule
405 promulgated under the Securities Act of 1933 (an “Affiliate”)) including,
without limitation, such stockholder’s nominee to the Board (in its, hers or his
capacity as an Affiliate of such stockholders), the right to veto or block
decisions or actions of the Board provided, however, that notwithstanding the
foregoing, the events described in items (A), (B) or (C)

 

12



--------------------------------------------------------------------------------

  above shall not constitute a Change in Control hereunder if the acquiror is
(aa) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or one of its affiliated entities and acting in such
capacity, (bb) a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of
voting securities of the Company or (cc) a person or group meeting the
requirements of clauses (i) and (ii) of Rule 13d-1(b)(1) under the Exchange Act.

 

  (iv) Termination upon Death. In the event of the Executive’s death, the
Company shall pay or provide to the Executive’s estate: (i) the Amounts and
Benefits, (ii) the Prior Year Bonus, and (iii) the Pro Rata Bonus. In addition,
(a) one hundred percent (100%) of the then remaining unvested Make-Whole
Inducement RSU Award, awarded pursuant to Section 4(d), if any, shall
immediately become vested on the Date of Termination and all such amounts and
the shares covered by the Award shall be distributed to the Executive’s estate
within thirty (30) days of the Date of Termination, and (b) unvested shares
subject to other equity awards granted hereunder shall vest if and to the extent
provided for in the applicable equity award agreement.

 

  (v) Termination upon Disability. In the event the Company terminates the
Executive’s employment hereunder for reason of Disability, the Company shall pay
or provide to the Executive: (i) the Amounts and Benefits, (ii) the Prior Year
Bonus, (iii) a Pro Rata Bonus and (iv) the Medical Continuation Benefits. In
addition, (a) one hundred percent (100%) of the then remaining unvested
Make-Whole Inducement RSU Award, awarded pursuant to Section 4(d), if any, shall
immediately become vested on the Date of Termination and all such amounts and
the shares covered by the Award shall be distributed to the Executive within
thirty (30) days of the Date of Termination, and (b) unvested shares subject to
other equity awards granted hereunder shall vest if and to the extent provided
for in the applicable equity award agreement.

 

  (vi) Payments of Compensation Upon Termination. For the avoidance of doubt, in
the event the Executive shall be entitled to receive payments and benefits
pursuant to any one of sub-sections 5(d)(i), (ii), (iii), (iv) or (v) above, he
shall be entitled to no payments or benefits under any other of such
sub-sections, except as expressly set forth in sub-section 5(d)(iii) with
respect to payments and benefits contemplated by sub-section 5(d)(ii).
Notwithstanding any provision to the contrary contained in this Section 5(d),
except as provided below, if any bonus amount is based in whole or in part on
the results of the audit by the Company’s independent public accountants of the
Company’s financial statements for a calendar year, and such amount cannot be
paid within the applicable thirty (30) day period provided for herein, then such
amount shall be paid by the later of March 15 of the calendar year immediately
following the calendar year to which it relates or the end of the applicable
thirty (30) day period. Notwithstanding anything herein to the contrary, the
time of payment of any bonus amount shall not be changed by reason of Section 5
of this Agreement in any manner that would result in adverse tax consequences
under Code Section 409A.

 

(e)

No Duty to Mitigate. The Executive shall not be required to mitigate the amount
of any payment provided for in this Section 5 by seeking other employment or
otherwise, nor shall the amount of any payment provided for in this Section 5 be
reduced by any compensation

 

13



--------------------------------------------------------------------------------

  earned by Executive as the result of Executive’s employment by another
employer or business or by profits earned by Executive from any other source at
any time before and after the Executive’s date of termination.

 

(f) Release. Notwithstanding any provision to the contrary in this Agreement,
the Company’s obligation to pay or provide the Executive with the payments and
benefits (other than the Amounts and Benefits), and any distributions with
respect to equity awards, under Section 5(d), shall be conditioned on the
Executive’s executing and not revoking a waiver and general release in the form
set forth as Exhibit C attached to this Agreement (with such changes therein, if
any, as are legally necessary at the time of execution to make it enforceable)
(the “Release”). The Company shall provide the Release to the Executive within
seven (7) days following the applicable Date of Termination. In order to receive
the payments and benefits (other than the Amounts and Benefits), and the
distributions with respect to the Equity Awards, under Section 5(d), the
Executive will be required to sign the Release within twenty-one (21) or
forty-five (45) days after the date it is provided to him, whichever is
applicable under applicable law, and not revoke it within the seven (7) day
period following the date on which it is signed by him. Notwithstanding anything
to the further contrary contained herein, (i) all payments delayed pursuant to
this Section, except to the extent delayed pursuant to Section 8(b), shall be
paid to the Executive in a lump sum on the first Company payroll date on or
following the sixtieth (60th) day after the Date of Termination, and any
remaining payments due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein and (ii) all
distributions with respect to the equity awards delayed pursuant to this
Section, except to the extent delayed pursuant to Section 8(b) and except as
otherwise provided in Section 5(d), shall be distributed to the Executive on the
sixtieth (60th) day after the Date of Termination.

6. Confidentiality; Non-Competition; Non-Solicitation; Non-Disparagement;
Cooperation 

 

(a) The Executive shall not divulge to anyone, either during or at any time
after the Term, any information constituting a trade secret or other
confidential information acquired by him concerning the Company, any subsidiary
or other affiliate of the Company, except in the performance of his duties
hereunder, including but not limited to its licensees, revenues, business
systems and processes to the extent such information (i) is not generally known
by the public and (ii) is treated as confidential information by the Company
(“Confidential Information”). The Executive acknowledges that any Confidential
Information is of great value to the Company, and upon the termination of his
employment, the Executive shall redeliver to the Company all Confidential
Information and other related data in his possession. Notwithstanding any other
provision of this Agreement to the contrary, Confidential Information does not
include information that enters the public domain, other than through breach of
the Executive’s obligations under this Agreement.

 

(b)

The Executive hereby agrees that during the period commencing on the date hereof
and ending twenty-four months after the Date of Termination for whatever reason,
including, without limitation, pursuant to Sections 5(a)(2) through 5(a)(6) (the
“Non-Compete Term”), he shall not, directly or indirectly, in any location in
which the Company, its subsidiaries or affiliates or a licensee thereof operates
or sells its products (the “Territory”), engage, have an

 

14



--------------------------------------------------------------------------------

  interest in or render any services to any business (whether as owner, manager,
operator, licensor, licensee, lender, partner, stockholder, joint venturer,
employee, consultant or otherwise) competitive with the business activities
conducted by the Company, its subsidiaries or affiliates, or the business
activities that the Company, its subsidiaries or affiliates, have plans to
conduct (which plans received Board approval), during the time of Executive’s
employment by the Company, or at the termination of his employment.
Notwithstanding the foregoing, nothing herein shall prevent the Executive from
passively owning stock in a publicly traded corporation whose activities compete
with those of the Company, its subsidiaries and affiliates, provided that such
stock holdings are not greater than five percent (5%) of such corporation.

 

(c) The Executive shall not, during the Non-Compete Term, directly or
indirectly, take any action which constitutes an interference with or a
disruption of any of the Company’s business activities including, without
limitation, the solicitation of the Company’s or any subsidiary’s customers,
suppliers, lessors, lessees, licensors, or licensees, to terminate or diminish
its relationship with the Company or any of the Company’s subsidiaries; provided
that the restrictions described in this Section 6(c) shall apply during the
Non-Compete Term only with respect to persons who are as of the Date of
Termination, or who have been during the final two (2) years of the Term,
customers, suppliers, lessors, lessees, licensors or licensees.

 

(d) The Executive shall not, during the Non-Compete Term, directly or
indirectly, hire, offer to hire, entice, solicit or in any other manner persuade
or attempt to persuade any officer, employee or agent of the Company or any
subsidiary (but only those persons who had such status at any time while the
Executive was employed by the Company or any subsidiary), to discontinue or
alter his, her or its relationship with the Company or any subsidiary. Nothing
in this Agreement shall prohibit Executive from publishing or advertising any
general solicitation for employment not targeted at any Company employee covered
by this Section 6(d), and it shall not be a violation of this Agreement for
Executive to hire or encourage any other person who responds to such general
solicitation.

 

(e) At no time during or after the Term shall the Executive, directly or
indirectly, disparage the Company or any of the Company’s past or present
employees, directors, products or services; provided, however, nothing in this
Agreement shall restrict Executive (i) from giving truthful testimony or
statements in connection with any judicial proceeding or other governmental
investigation or proceeding or (ii) from communicating in any way with any
governmental entity regarding any incident that Executive in good faith believes
constitutes a violation of law.

 

(f)

Upon the receipt of reasonable notice from the Company (including the Company’s
outside counsel), the Executive agrees that while employed by the Company and
thereafter, the Executive will respond and provide information with regard to
matters of which the Executive has knowledge as a result of the Executive’s
employment with the Company, and will provide reasonable assistance to the
Company and its representatives and affiliates (the “Company Group”) in defense
of any claims that may be made against the Company Group (or any member
thereof), and will provide reasonable assistance to the Company Group in the
prosecution of any claims that may be made by the Company Group (or any member

 

15



--------------------------------------------------------------------------------

  thereof), to the extent that such claims may relate to matters related to the
Executive’s period of employment with the Company (or any predecessors). Any
request for such cooperation shall take into account the Executive’s other
personal and business commitments. The Executive also agrees to promptly inform
the Company (to the extent the Executive is legally permitted to do so) if the
Executive is asked to assist in any investigation of the Company Group (or any
member thereof) or their actions, regardless of whether a lawsuit or other
proceeding has then been filed with respect to such investigation, and shall not
do so unless legally required. If the Executive is required to provide any
services pursuant to this Section 6(f) following the Term, upon presentation of
appropriate documentation, the Company shall promptly reimburse the Executive
for reasonable out-of-pocket expenses incurred in connection with the
performance of such services and in accordance with the Company’s expense policy
for its senior officers.

 

(g) Without intending to limit the remedies available to the Company, the
Executive acknowledges that a breach of any of the covenants contained in this
Section 6 may result in material and irreparable injury to the Company, or its
affiliates or subsidiaries, for which there is no adequate remedy at law, that
it will not be possible to measure damages for such injuries precisely and that,
in the event of such a breach or threat the Company shall be entitled to a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Executive from engaging in activities prohibited by this Section
6 or such other relief as may be required specifically to enforce any of the
covenants in this Section 6. If for any reason it is held that the restrictions
under this Section 6 are not reasonable or that consideration therefor is
inadequate, such restrictions shall be interpreted or modified to include as
much of the duration and scope identified in this Section as will render such
restrictions valid and enforceable.

 

(h) In the event of any violation of the provisions of this Section 6, the
Executive acknowledges and agrees that the post-termination restrictions
contained in this Section 6 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

7. Indemnification. The Company shall indemnify, defend and hold harmless the
Executive against any and all expenses reasonably incurred by him in connection
with or arising out of (a) the defense of any action, suit or proceeding in
which he is a party, or (b) any claim asserted or threatened against him, in
either case by reason of or relating to his being or having been an employee,
officer or director of the Company, whether or not he continues to be such an
employee, officer or director at the time of incurring such expenses, except
insofar as such indemnification is prohibited by law. Such expenses shall
include, without limitation, the fees and disbursements of attorneys, amounts of
judgments and amounts of any settlements, provided that such expenses are agreed
to in advance by the Company. The foregoing indemnification obligation is
independent of any similar obligation provided in the Company’s Certificate of
Incorporation or Bylaws, and shall apply with respect to any matters
attributable to periods prior to the date of this Agreement, and to matters
attributable to Executive’s employment hereunder, without regard to when
asserted. The Company shall include the Executive in the directors and officers
liability insurance policy provided for other directors and officers of the
Company, at the

 

16



--------------------------------------------------------------------------------

Company’s expense. Notwithstanding the foregoing, nothing contained in this
Agreement shall constitute an indemnification by the Company of the Executive
for any liability to third parties arising from his allegedly not being
permitted to be employed by the Company, contractually or otherwise, and
Executive hereby represents to the Company that no such prohibition exists.

8. Section 409A of the Code.

 

(a) It is intended that the provisions of this Agreement comply with Section
409A of Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”), and all provisions of this Agreement shall
be construed in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A. If any provision of this Agreement (or of any
award of compensation, including equity compensation or benefits) would cause
the Executive to incur any additional tax or interest under Code Section 409A,
the Company shall, upon the specific request of the Executive, use its
reasonable business efforts to in good faith reform such provision to comply
with Code Section 409A; provided, that to the maximum extent practicable, the
original intent and economic benefit to the Executive and the Company of the
applicable provision shall be maintained, but the Company shall have no
obligation to make any changes that could create any additional economic cost or
loss of benefit to the Company. The Company shall timely use its reasonable
business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Code Section 409A. Notwithstanding
the foregoing, the Company shall have no liability with regard to any failure to
comply with Code Section 409A so long as it has acted in good faith with regard
to compliance therewith.

 

(b)

A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
is also a “Separation from Service” within the meaning of Section 409A and, for
purposes of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment” or like terms shall mean Separation
from Service. If the Executive is deemed on the date of termination of his
employment to be a “specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment, the providing of any benefit or any
distribution of equity made subject to this Section to the extent required to be
delayed in compliance with Section 409A(a)(2)(B) of the Code, and any other
payment, the provision of any other benefit or any other distribution of equity
that is required to be delayed in compliance with Section 409A(a)(2)(B) of the
Code, but only to the extent required to avoid the adverse tax consequences
under Code Section 409A, such payment, benefit or distribution shall not be made
or provided prior to the earlier of (i) the expiration of the six-month period
measured from the date of the Executive’s Separation from Service or (ii) the
date of the Executive’s death. On the first day of the seventh month following
the date of Executive’s Separation from Service or, if earlier, on the date of
his death, (x) all payments delayed pursuant to this Section (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal

 

17



--------------------------------------------------------------------------------

  payment dates specified for them herein and (y) all distributions of equity
delayed pursuant to this Section 9 shall be made to the Executive. In addition
to the foregoing, to the extent required by Section 409A(a)(2)(B) of the Code in
order to avoid the adverse tax consequences under Code Section 409A, prior to
the occurrence of a Disability termination as provided in this Agreement, the
payment of any compensation to the Executive under this Agreement shall be
suspended for a period of six months commencing at such time that the Executive
shall be deemed to have had a Separation from Service because either (A) a sick
leave ceases to be a bona fide sick leave of absence, or (B) the permitted time
period for a sick leave of absence expires (an “SFS Disability”), without regard
to whether such SFS Disability actually results in a Disability termination.
Promptly following the expiration of such six-month period, all compensation
suspended pursuant to the foregoing sentence (whether it would have otherwise
been payable in a single sum or in installments in the absence of such
suspension) shall be paid or reimbursed to the Executive in a lump sum. On any
delayed payment date under this Section there shall be paid to the Executive or,
if the Executive has died, to his estate, in a single cash lump sum together
with the payment of such delayed payment, interest on the aggregate amount of
such delayed payment at the Delayed Payment Interest Rate (as hereinafter
defined in this sub-section (b) below) computed from the date on which such
delayed payment otherwise would have been made to the Executive until the date
paid. For purposes of the foregoing, the “Delayed Payment Interest Rate” shall
mean the short term applicable federal rate provided for in Section 1274(d) of
the Code as of the business day immediately preceding the payment date for the
applicable delayed payment.

 

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of the Code solely because such expenses
are subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Executive’s
taxable year following the taxable year in which the expense was incurred.

9. Section 280G of the Code.

 

(a)

Anything in this Agreement to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or its Affiliated
Companies to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 9) (all such payments and benefits, including the payments
and benefits under Section 5 hereof, being hereinafter referred to as the “Total
Payments”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Executive with respect to
such excise tax (such excise tax, together with any such interest and penalties,
collectively the “Excise Tax”), then, after taking into account any reduction in
the Total Payments provided by reason of Section 280G of the Code in such

 

18



--------------------------------------------------------------------------------

  other plan, arrangement or agreement, the payments under this Agreement shall
be reduced in the order specified below, to the extent necessary so that no
portion of the Total Payments is subject to the Excise Tax but only if (i) the
net amount of such Total Payments, as so reduced (and after subtracting the net
amount of federal, state and local income taxes on such reduced Total Payments
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to such reduced Total Payments) is greater than or equal
to (ii) the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state and local income taxes on such
Total Payments and the amount of Excise Tax to which the Executive would be
subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments). The payments and benefits under
this Plan shall be reduced in the following order: (A) reduction of any cash
severance payments otherwise payable to the Executive that are exempt from
Section 409A of the Code; (B) reduction of any other cash payments or benefits
otherwise payable to the Executive that are exempt from Section 409A of the
Code, but excluding any payments attributable to any acceleration of vesting or
payments with respect to any equity award that are exempt from Section 409A of
the Code; (C) reduction of any other payments or benefits otherwise payable to
the Executive on a pro-rata basis or such other manner that complies with
Section 409A of the Code, but excluding any payments attributable to any
acceleration of vesting and payments with respect to any equity award that are
exempt from Section 409A of the Code; and (D) reduction of any payments
attributable to any acceleration of vesting or payments with respect to any
equity award that are exempt from Section 409A of the Code, in each case
beginning with payments that would otherwise be made last in time.

 

(b) Subject to the provisions of Section 9(c) hereof, all determinations
required to be made under this Section 9, including whether and when Total
Payments should be reduced, the amount of such Total Payments, Excise Taxes and
all other related determinations, as well as all assumptions to be utilized in
arriving at such determinations, shall be made by a nationally recognized
certified public accounting firm as may be designated by the Executive, subject
to the Company’s approval which will not be unreasonably withheld (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Company, subject to Executive’s approval,
which shall not be unreasonably withheld, may appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

 

(c)

As a result of uncertainty in the application of Section 280G and Section 4999
of the Code at the time of the initial calculation by the Accounting Firm
hereunder, it is possible that the cash severance payment made by the Company
will have been less than the Company should have paid pursuant to Section 5
hereof (the amount of any such deficiency, the “Underpayment”), or more than the
Company should have paid pursuant to Section 5 hereof

 

19



--------------------------------------------------------------------------------

  (the amount of any such overage, the “Overpayment”). In the event of an
Underpayment, the Company shall pay the Executive the amount of such
Underpayment not later than five business days after the amount of such
Underpayment is subsequently determined, provided, however, such Underpayment
shall not be paid later than the end of the calendar year following the calendar
year in which the Executive remitted the related taxes. In the event of an
Overpayment, the amount of such Overpayment shall by paid to the Company by the
Executive not later than five business days after the amount of such Overpayment
is subsequently determined.

10. Miscellaneous.

 

(a) This Agreement shall be deemed to be a contract made under the laws of the
State of New York and for all purposes shall be construed in accordance with
those laws. Except with respect to disputes or controversies to be submitted to
arbitration pursuant to Section 10(b), the Company and Executive unconditionally
consent to submit to the exclusive jurisdiction of the New York State Supreme
Court, County of New York or the United States District Court for the Southern
District of New York for any actions, suits or proceedings arising out of or
relating to this Agreement and the transactions contemplated hereby (and agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by registered mail to the address set forth below shall be effective
service of process for any action, suit or proceeding brought against the
Company or the Executive, as the case may be, in any such court.

 

(b) Any dispute or controversy arising under or in connection with this
Agreement or the Executive’s employment with the Company, other than any dispute
relating to Section 6 hereof, but excluding any dispute or controversy arising
out of the administration of Section 4(c)(i) and 4(e)(ii) hereof and the related
provisions of Exhibits A and D hereto, which shall be resolved as set forth in
Exhibits A and D hereto, shall be settled exclusively by arbitration, conducted
before a single arbitrator in New York, New York (applying New York law) in
accordance with the Commercial Arbitration Rules and Procedures of the American
Arbitration Association then in effect. The decision of the arbitrator will be
final and binding upon the parties hereto. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The parties acknowledge and
agree that in connection with any such arbitration and regardless of outcome (a)
each party shall pay all its own costs and expenses, including without
limitation its own legal fees and expenses, and (b) joint expenses shall be
borne equally among the parties. EACH PARTY WAIVES RIGHT TO TRIAL BY JURY.

 

(c) In the event that any action, suit or other proceeding in law or in equity
is brought to enforce the provisions of this Agreement, and Executive prevails
in at least one material issue in controversy in such action, all expenses
(including reasonable attorneys’ fees and expenses) of the Executive in such
action, suit or other proceeding shall be paid by the Company.

 

(d) The Company may make such provisions and take such actions as it may deem
necessary or appropriate for the withholding of any taxes that it is required by
law or regulation of any governmental authority, whether Federal, state or
local, to withhold in connection with any benefit or payment hereunder. The
Executive shall be responsible for the payment of all individual tax liabilities
relating to any such benefits.

 

20



--------------------------------------------------------------------------------

(e) Executive may not delegate his duties or assign his rights hereunder. No
rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company other than pursuant to a merger or consolidation in
which the Company is not the continuing entity, or a sale, liquidation or other
disposition of all or substantially all of the assets of the Company, provided
that the assignee or transferee is the successor to all or substantially all of
the assets or businesses of the Company and assumes the liabilities, obligations
and duties of the Company under this Agreement, either contractually or by
operation of law. For the purposes of this Agreement, the term “Company” shall
include the Company and, subject to the foregoing, any of its successors and
assigns. This Agreement shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, legal representatives, successors and
permitted assigns.

 

(f) The invalidity or unenforceability of any provision hereof shall not in any
way affect the validity or enforceability of any other provision. This Agreement
and the exhibits hereto reflect the entire understanding between the parties.

 

(g) This Agreement supersedes any and all other agreements, either oral or in
writing, between the parties hereto with respect to the employment of the
Executive by the Company and contains all of the covenants and agreements
between the parties with respect to such employment in any manner whatsoever.
Any modification or termination of this Agreement will be effective only if it
is in writing signed by the party to be charged.

 

(h) This Agreement may be executed by the parties in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement, and shall become effective when one
or more counterparts has been signed by each of the parties hereto and delivered
to each of the other parties hereto.

11. Notices. All notices relating to this Agreement shall be in writing and
shall be either personally delivered, sent by telecopy (receipt confirmed) or
mailed by certified mail, return receipt requested, to be delivered at such
address as is indicated below, or at such other address or to the attention of
such other person as the recipient has specified by prior written notice to the
sending party. Notice shall be effective when so personally delivered, one
business day after being sent by telecopy or five days after being mailed.

To the Company:

Iconix Brand Group, Inc.

1450 Broadway, 3rd Floor

New York, New York 10018

Attention: Mark Friedman, Chairman, Compensation Committee

With a copy in the same manner to:

 

21



--------------------------------------------------------------------------------

Blank Rome LLP

405 Lexington Avenue

New York, New York 10174

Attention: Robert J. Mittman, Esq.

To the Executive:

John N. Haugh

[Executive’s most recent address as reflected in Company records.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
18th day of February, 2016.

 

Iconix Brand Group, Inc.       Executive By:  

/s/ Mark Friedman

     

/s/ John N. Haugh

 

Mark Friedman

Chairman, Compensation Committee

      John N. Haugh



--------------------------------------------------------------------------------

EXHIBIT A

ICONIX BRAND GROUP, INC.

MAKE-WHOLE INDUCEMENT RESTRICTED STOCK UNIT AGREEMENT

To:    John N. Haugh

 Date of Award: February 23, 2016

You are hereby awarded (the “Award”), effective as of the date
hereof,             restricted stock units (“Units or RSUs”, as the case may be)
each of which shall represent the right to receive one share (the “Share”) of
common stock, $.001 par value (“Common Stock”), of Iconix Brand Group, Inc., a
Delaware corporation (the “Company”), subject to the vesting restrictions
specified below (the “Vesting”).

This Award is made pursuant to Section 4(d) of the Employment Agreement dated as
of February 18, 2016 (“Employment Agreement”), between you and the Company to be
effective February 23, 2016. Defined terms that are not otherwise defined in
this Award, are as defined in the Employment Agreement. This Award is intended
to comply with the terms of the Employment Agreement.

During the period commencing on the Award date and terminating on February 22,
2019, except as otherwise provided herein, the Units may not be sold, assigned,
transferred, pledged, or otherwise encumbered and are subject to forfeiture as
provided herein.

Vesting

The RSUs shall vest in three annual installments as follows:         RSUs shall
vest in three equal annual installments of             RSUs each, on February
22, 2017, February 22, 2018 and February 22, 2019 (each a “Time Vesting Date”),
subject to your continuous employment with the Company through each Time Vesting
Date.

Notwithstanding the foregoing, in the event of a termination of your employment
with the Company prior to any Time Vesting Date (other than as set forth in the
preceding paragraph), your then unvested RSUs as of the Date of Termination
shall be forfeited, provided that (a) if Termination is upon Death or
Disability, as defined in Section 5(a)(2) of the Employment Agreement, the then
remaining unvested RSUs shall immediately become vested, (b) if Termination is
by the Company without Cause or by you for Good Reason within 12 months after a
Change in Control (as defined, for the purposes of this Award, in Section
5(d)(iii) of the Employment Agreement), the then remaining unvested RSUs shall
immediately become vested, and (c) if Termination is by the Company without
Cause or by you for Good Reason and no Change in Control shall have occurred,
the then remaining unvested RSUs shall continue to vest on the Time Vesting
Dates, provided that you continue to be in compliance with the provisions of
Section 6 of the Employment Agreement on such respective Time Vesting Dates.

 

24



--------------------------------------------------------------------------------

Payment

Except as set forth below, any vested portion of the RSUs shall be distributed
to you, or your successors and assigns, as the case may be, in shares of Common
Stock within 15 days after the applicable Time Vesting Date. Notwithstanding the
foregoing, (i) any RSUs that vest by reason of your Death or Disability shall be
distributed in shares of Common Stock to you or your estate, as the case may be,
30 days after the Date of Termination; and (ii) to the extent that the RSUs
become vested by reason of termination of your employment without Cause or for
Good Reason within 12 months after a Change in Control, such RSUs shall be
payable in shares of Common Stock as provided in, and subject to, Sections 4(d)
and 8 of the Employment Agreement.

 

Dividends    With respect to the RSUs, you will have the right to receive
dividend equivalents (in cash or in kind, as the case may be) in respect of any
dividend distributed to holders of Common Stock of record on and after the Date
of Award; provided, that any such dividend equivalents shall be subject to the
same restrictions as the RSUs with regard to which they are issued, including
without limitation, as to vesting (including accelerated vesting) and time of
distribution. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld
dividends on any RSUs which are forfeited and all such dividends shall be
forfeited along with the RSUs which are forfeited. Tax Withholding    The
Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you, or
you may elect, to pay to the Company the amount of any taxes which the Company
is required to withhold with respect to the Shares, or, in lieu thereof, to
retain or sell without notice a sufficient number of Shares to cover the amount
required to be withheld. The Company may withhold from any cash dividends paid
with respect to RSUs an amount sufficient to cover taxes owed, if any, as a
result of the dividend payment. The Company’s method of satisfying its
withholding obligations shall be solely in the discretion of the Administrator,
subject to applicable federal, state, local and foreign laws. The Company shall
have a lien and security interest in the Shares and any accumulated dividends to
secure your obligations hereunder. Tax Representations   

You hereby represent and warrant to the Company as follows:

 

(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its Employees or agents.

 

25



--------------------------------------------------------------------------------

   (b) You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.


Securities Law Representations

  

The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:

 

(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

 

(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

Stock Dividend, Stock Split and Similar Capital Changes

   In the event of any change in the outstanding shares of the Common Stock of
the Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of

 

26



--------------------------------------------------------------------------------

   Units and shares subject to this Agreement shall be appropriately adjusted in
a manner to be determined in the sole discretion of the Administrator, whose
decision shall be final, binding and conclusive in the absence of clear and
convincing evidence of bad faith. Any Units or shares of Common Stock or other
securities received, as a result of the foregoing, by you with respect to the
RSUs shall be subject to the same restrictions as the RSUs, the certificate or
other instruments evidencing such shares of Common Stock or other securities
shall be legended as provided above with respect to the RSUs, and any cash
dividends received with respect to such Units shall be subject to the same
restrictions as dividend equivalents with respect to the RSUs.

Non-Transferability

   Unvested RSUs are not transferable.

No Effect on Employment

   Nothing herein guarantees your employment for any specified period of time.
This means that, except as provided in the Employment Agreement and Amendment,
either you or the Company or any of its Affiliates may terminate your employment
at any time for any reason, with or without cause, or for no reason. You
recognize that, for instance, you may terminate your employment or the Company
or any of its Affiliates may terminate your employment prior to the date on
which your Units become vested.

No Effect on Corporate Authority

   You understand and agree that the existence of this Agreement will not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

Arbitration

   Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall, unless the Company in its sole discretion
determines otherwise, be settled by arbitration, at a location designated by the
Company, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association or its successor, as amended from time to time. However,
prior to submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this Agreement amicably and informally, in
good faith, for a period not to exceed two

 

27



--------------------------------------------------------------------------------

   weeks. Thereafter, the disputes or disagreements will be submitted to
arbitration. At any time prior to a decision from the arbitrator(s) being
rendered, you and the Company may resolve the dispute by settlement. You and the
Company shall equally share the costs charged by the American Arbitration
Association or its successor, but you and the Company shall otherwise be solely
responsible for your own respective counsel fees and expenses. The decision of
the arbitrator(s) shall be made in writing, setting forth the award, the reasons
for the decision and award and shall be binding and conclusive on you and the
Company. Further, neither you nor the Company shall appeal any such
award. Judgment of a court of competent jurisdiction may be entered upon the
award and may be enforced as such in accordance with the provisions of the
award.

Governing Law

  

The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.

 

Notices

  

Any notice you give to the Company must be in writing and either hand-delivered
or mailed to the executive office of the Company. If mailed, it should be
addressed to the Secretary or General Counsel of the Company. Any notice given
to you will be addressed to you at your address as reflected on the personnel
records of the Company. You and the Company may change the address for notice by
like notice to the other. Notice will be deemed to have been duly delivered when
hand-delivered or, if mailed, on the day such notice is postmarked.

 

Entire Agreement    This Agreement constitutes the entire understanding between
the Company and you with respect to the subject matter hereof and no amendment,
supplement or waiver of this Agreement, in whole or in part, shall be binding
upon the Company unless in writing and signed by the Chairman of the
Compensation Committee or other signatory authorized by the Board or the
Compensation Committee.

Please sign the Acknowledgement attached to this Make-Whole Inducement
Restricted Stock Unit Agreement and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

ICONIX BRAND GROUP, INC.

By:

 

 

 

28



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby represent that I have read and understood the terms and conditions of
the Make-Whole Inducement Restricted Stock Unit Agreement. I hereby signify my
understanding of, and my agreement with, the terms and conditions of the
Make-Whole Inducement Restricted Stock Unit Agreement. I accept this Make-Whole
Inducement Restricted Stock Unit Agreement in full satisfaction of any previous
written or oral promise made to me by the Company or any of its Affiliates with
respect to Make-Whole Inducement RSUs.

 

Date:  

 

 

 

John N. Haugh



--------------------------------------------------------------------------------

EXHIBIT B

ICONIX BRAND GROUP, INC.

EMPLOYMENT INDUCEMENT AWARD

PERFORMANCE STOCK UNIT AGREEMENT

To: John N. Haugh

Date of Award: February 23, 2016

You are hereby awarded (the “Award”), effective as of the date
hereof,             performance stock units (“Units or PSUs”, as the case may
be) each of which shall represent the right to receive one share (the “Share”)
of common stock $.001 par value (“Common Stock”), of Iconix Brand Group, Inc., a
Delaware corporation (the “Company”), pursuant to the Company’s Amended and
Restated 2009 Equity Incentive Plan, as amended effective October 10, 2015 (the
“Plan”), subject to certain vesting restrictions specified below (the
“Vesting”).

This Award is made pursuant to Section 4(e) of the Employment Agreement dated as
of February 18, 2016 (“Employment Agreement”), entered into between you and the
Company to be effective February 23, 2016. Pursuant to Sections 12(a) and 12(f)
of the Plan, for purposes of this Award, the term “Cause” shall be as defined in
the Employment Agreement. Defined terms that are not otherwise defined in the
Plan or this Award, are as defined in the Employment Agreement. This Award is
intended to comply with the terms of the Employment Agreement and the terms of
the Plan, and in the event of any inconsistency between the terms of the
Employment Agreement and the terms of the Plan, the terms of the Plan shall
control.

During the period commencing on the Award date and terminating on February 22,
2019, except as otherwise provided herein, the Units may not be sold, assigned,
transferred, pledged, or otherwise encumbered and are subject to forfeiture as
provided herein.

Vesting

The PSUs shall be performance based and shall vest at the end of the Performance
Period based on the achievement of the performance goal as described on Exhibit
X attached hereto (“Exhibit X”), and upon certification of achievement by the
Compensation Committee.

Upon a Change in Control, as defined in the Employment Agreement, the unvested
PSUs shall be converted to a number of Restricted Stock Units equal to the
number of Shares that would have vested on the date of the Change in Control
based on the performance goals described in Exhibit X if the date of the Change
in Control had been the last date of the Performance Period, and such Restricted
Stock Units shall vest on the last date of the Performance Period, subject to
your continued employment until the last day of the Performance Period and
provided you are in continued compliance with the provisions of Section 6 of the
Employment Agreement.

Notwithstanding the foregoing, (i) in the event of a termination of your
employment by the company without Cause or by you with Good Reason (as defined
in Section 5(a)(3) of the

 

30



--------------------------------------------------------------------------------

Employment Agreement) (other than under the circumstances set forth in clause
(ii) of this paragraph) you shall remain eligible to receive the pro rata number
of PSUs, based on the percentage of the Performance Period during which you were
employed, provided the performance goals are met on the date of termination as
if the date of termination had been the last date of the Performance Period,
such pro rata number of PSUs to vest at the end of the Performance Period,
provided you are in continued compliance with the provisions of Section 6 of the
Employment Agreement and (ii) in the event of a termination of your employment
by the company without Cause or by you with Good Reason within 12 months after a
Change in Control, the Restricted Stock Units into which the PSUs shall have
converted pursuant to the preceding paragraph shall immediately vest on the Date
of Termination, as defined in the Employment Agreement, and the shares covered
thereby shall be distributed to you within thirty (30) days of the Date of
Termination.

Except as provided in the preceding paragraph, in the event of a termination of
your employment with the Company for any reason or for no reason prior to
February 22, 2019, your then remaining unvested PSUs granted hereunder shall be
forfeited and of no further force or effect.

Payment

Other than as provided in the immediately preceding Section as to conditions and
timing of distribution of Common Stock with respect to PSUs vesting as a result
of a termination of your employment and Section 8 of the Employment Agreement
with regard to equity distributed as a result of your incurring a Separation
from Service as an employee of the Company, any vested portion of the PSUs shall
be distributed to you in shares of Common Stock on March 15 following the end of
the Performance Period based upon a determination that the Company achieved the
performance goal for the Performance Period.

 

Dividends

   With respect to the PSUs, you will have the right to receive dividend
equivalents (in cash or in kind, as the case may be) in respect of any dividend
distributed to holders of Common Stock of record on and after the Date of Award;
provided, that any such dividend equivalents shall be subject to the same
restrictions as the PSUs with regard to which they are issued, including without
limitation, as to vesting (including accelerated vesting) and time of
distribution. All such withheld dividends shall not earn interest, except as
otherwise determined by the Administrator. You will not receive withheld
dividends on any PSUs which are forfeited and all such dividends shall be
forfeited along with the PSUs which are forfeited.

Tax Withholding

   The Company shall have the right to withhold from your compensation an amount
sufficient to fulfill its or its Affiliate’s obligations for any applicable
withholding and employment taxes. Alternatively, the Company may require you, or
you may elect, to pay to the Company the amount of any taxes which the Company
is required to withhold with respect to the Shares, or, in lieu thereof, to
retain or sell without notice a sufficient number of Shares to cover the amount
required to be withheld. The Company may withhold from any cash dividends paid

 

31



--------------------------------------------------------------------------------

   with respect to PSUs an amount sufficient to cover taxes owed, if any, as a
result of the dividend payment. The Company’s method of satisfying its
withholding obligations shall be solely in the discretion of the Administrator,
subject to applicable federal, state, local and foreign laws. The Company shall
have a lien and security interest in the Shares and any accumulated dividends to
secure your obligations hereunder.

Tax Representations

  

You hereby represent and warrant to the Company as follows:

 

(a) You have reviewed with your own tax advisors the federal, state, local and
foreign tax consequences of this investment and the transactions contemplated by
this Agreement. You are relying solely on such advisors and not on any
statements or representations of the Company or any of its Employees or agents.

 

(b) You understand that you (and not the Company) shall be responsible for your
own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

Securities Law Representations

  

The following two paragraphs shall be applicable if, on the date of issuance of
the Shares, no registration statement and current prospectus under the
Securities Act of 1933, as amended (the “1933 Act”), covers the issuance by the
Company to you of Shares, and shall continue to be applicable for so long as
such registration has not occurred and such current prospectus is not available:

 

(a) You hereby agree, warrant and represent that you will acquire the Shares to
be issued hereunder for your own account for investment purposes only, and not
with a view to, or in connection with, any resale or other distribution of any
of such shares, except as hereafter permitted. You further agree that you will
not at any time make any offer, sale, transfer, pledge or other disposition of
such Shares to be issued hereunder without an effective registration statement
under the 1933 Act, and under any applicable state securities laws or an opinion
of counsel acceptable to the Company to the effect that the proposed transaction
will be exempt from such registration. You agree to execute such instruments,
representations, acknowledgments and agreements as the Company may, in its sole
discretion, deem advisable to avoid any violation of federal, state, local or
foreign law, rule or regulation, or any securities exchange rule or listing
agreement.

 

(b) The certificates for Shares to be issued to you hereunder shall bear the
following legend:

 

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, or under applicable state securities laws.
The

 

32



--------------------------------------------------------------------------------

  

shares have been acquired for investment and may not be offered, sold,
transferred, pledged or otherwise disposed of without an effective registration
statement under the Securities Act of 1933, as amended, and under any applicable
state securities laws or an opinion of counsel acceptable to the Company that
the proposed transaction will be exempt from such registration.”

Stock Dividend, Stock Split and Similar Capital Changes

   In the event of any change in the outstanding shares of the Common Stock of
the Company by reason of a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, transfer of assets, reorganization,
conversion or what the Administrator deems in its sole discretion to be similar
circumstances, the number and kind of Units and shares subject to this Agreement
shall be appropriately adjusted in a manner to be determined in the sole
discretion of the Administrator, whose decision shall be final, binding and
conclusive in the absence of clear and convincing evidence of bad faith. Any
Units or shares of Common Stock or other securities received, as a result of the
foregoing, by you with respect to the PSUs shall be subject to the same
restrictions as the PSUs, the certificate or other instruments evidencing such
shares of Common Stock or other securities shall be legended as provided above
with respect to the PSUs, and any cash dividends received with respect to such
Units shall be subject to the same restrictions as dividend equivalents with
respect to the PSUs.

Non-Transferability

   Unvested PSUs are not transferable.

No Effect on Employment

   Nothing herein guarantees your employment for any specified period of
time. This means that, except as provided in the Employment Agreement, either
you or the Company or any of its Affiliates may terminate your employment at any
time for any reason, with or without cause, or for no reason. You recognize
that, for instance, you may terminate your employment or the Company or any of
its Affiliates may terminate your employment prior to the date on which your
Units become vested.

 

33



--------------------------------------------------------------------------------

No Effect on Corporate Authority

   You understand and agree that the existence of this Agreement will not affect
in any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations, or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issuance of bonds, debentures, preferred or
other stocks with preferences ahead of or convertible into, or otherwise
affecting the common shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.

Arbitration

   Any dispute or disagreement between you and the Company with respect to any
portion of this Agreement or its validity, construction, meaning, performance or
your rights hereunder shall be settled by arbitration.However, prior to
submission to arbitration you will attempt to resolve any disputes or
disagreements with the Company over this Agreement amicably and informally, in
good faith, for a period not to exceed two weeks. Thereafter, subject to the
foregoing, the dispute or disagreement will be submitted to arbitration. At any
time prior to a decision from the arbitrator(s) being rendered, you and the
Company may resolve the dispute by settlement.

Governing Law

   The laws of the State of Delaware will govern all matters relating to this
Agreement, without regard to the principles of conflict of laws.

Notices

   Any notice you give to the Company must be in writing and either
hand-delivered or mailed to the executive office of the Company. If mailed, it
should be addressed to the Secretary or General Counsel of the Company. Any
notice given to you will be addressed to you at your address as reflected on the
personnel records of the Company. You and the Company may change the address for
notice by like notice to the other. Notice will be deemed to have been duly
delivered when hand-delivered or, if mailed, on the day such notice is
postmarked.

Agreement Subject to Plan; Entire Agreement

   This Agreement shall be subject to the terms of the Plan in effect on the
date hereof, subject to “Conflicting Terms” below, which terms are hereby
incorporated herein by reference and made a part hereof. This Agreement
constitutes the entire understanding between the Company and you with respect to
the subject matter hereof and no amendment, supplement or waiver of this
Agreement, in whole or in part, shall be binding upon the Company unless in
writing and signed by the Chairman of the Compensation Committee or other
signatory authorized by the Board or the Compensation Committee.

Conflicting Terms

   Wherever a conflict may arise between the terms of this Agreement and the
terms of the Employment Agreement, the terms of this Agreement will
control. Wherever a conflict may arise between the terms of this Agreement and
the terms of the Plan in effect on the date hereof, the terms of the Plan will
control.

 

34



--------------------------------------------------------------------------------

Please sign the Acknowledgement attached to this Employment Inducement Award
Performance Stock Unit Agreement and return it to the Company’s Secretary,
thereby indicating your understanding of and agreement with its terms and
conditions.

 

ICONIX BRAND GROUP, INC. By:  

 

 

35



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I hereby acknowledge receipt of a copy of the Plan. I hereby represent that I
have read and understood the terms and conditions of the Plan and of the
Employment Inducement Award Performance Stock Unit Agreement. I hereby signify
my understanding of, and my agreement with, the terms and conditions of the Plan
and of the Employment Inducement Award Performance Stock Unit Agreement. I agree
to accept as binding, conclusive, and final all decisions or interpretations of
the Administrator concerning any questions arising under the Plan with respect
to this Employment Inducement Award Performance Stock Unit Agreement. I accept
this Employment Inducement Award Performance Stock Unit Agreement in full
satisfaction of any previous written or oral promise made to me by the Company
or any of its Affiliates with respect to Employment Inducement Award PSUs.

 

Date:                        

 

John N. Haugh

 

36



--------------------------------------------------------------------------------

EXHIBIT X

PSU Performance Goals for Inducement Award pursuant to Employment Agreement

 

A. Performance Goals.

1.    Performance goals established for purposes of the grant of the PSUs are
intended to be “performance-based” under Section 162(m) of the Code and
constitute a “Performance Measure” as set forth in the Amended and Restated 2009
Equity Plan (the “2009 Equity Plan”).

2.    Except as expressly provided in the Employment Agreement, the performance
goals for the Performance Period (as defined below) shall be based on the
Company’s relative total shareholder return (“TSR”) percentile for the
Performance Period.

3.    Unvested PSUs shall be earned if the Company ranks in the following TSR
percentiles for the Performance Period:

 

Iconix Percentile Rank

Relative to Comparative

Group

   Percentage of PSU Shares
Earned  

75% or higher

     100 % 

50%

     50 % 

35%

     25 % 

Under 35%

     0 % 

There shall be interpolation on a straight-line basis (i.e., linearly
interpolated) between 35% and 50% and between 50% and 75% achievement.

4.    The number of PSUs earned during the Performance Period shall vest at the
end of the Performance Period.

5.    PSUs that are not earned on or before February 22, 2019 shall
automatically be forfeited.

 

B.    Fractional Shares. Any fractional PSUs shall be eliminated.

 

37



--------------------------------------------------------------------------------

C.    Definitions.

“Beginning Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending with the last trading day before the
beginning of the Performance Period. For the purpose of determining Beginning
Price, the value of dividends and other distributions shall be determined by
treating them as reinvested in additional shares of stock at the closing market
price on the ex-dividend date.

“Comparative Group” means the Company and each other company included on Annex A
attached hereto, provided that, except as provided below, the common stock (or
similar equity security) of such company is continually listed or traded on a
national securities exchange from the first day of the Performance Period
through the last trading day of the Performance Period. In the event a member of
the Comparative Group files for bankruptcy or liquidates due to an insolvency or
is delisted due to failure to meet the national securities exchange’s minimum
market capitalization requirement, such company shall continue to be treated as
a Comparative Group member, and such company’s Ending Price will be treated as
$0 if the common stock (or similar equity security) of such company is no longer
listed or traded on a national securities exchange on the last trading day of
the Performance Period (and if multiple members of the Comparative Group file
for bankruptcy or liquidate due to an insolvency or are delisted, such members
shall be ranked in order of when such bankruptcy or liquidation occurs, with
earlier bankruptcies/liquidations/delistings ranking lower than later
bankruptcies/liquidations/ delistings). In the event of a formation of a new
parent company by a Comparative Group member, substantially all of the assets
and liabilities of which consist immediately after the transaction of the equity
interests in the original Comparative Group member or the assets and liabilities
of such Comparative Group member immediately prior to the transaction, such new
parent company shall be substituted for the Comparative Group member to the
extent (and for such period of time) as its common stock (or similar equity
securities) are listed or traded on a national securities exchange but the
common stock (or similar equity securities) of the original Comparative Group
member are not. In the event of a merger or other business combination of two
Comparative Group members (including, without limitation, the acquisition of one
Comparative Group member, or all or substantially all of its assets, by another
Comparative Group member), the surviving, resulting or successor entity, as the
case may be, shall continue to be treated as a member of the Comparative Group,
provided that the common stock (or similar equity security) of such entity is
listed or traded on a national securities exchange through the last trading day
of the Performance Period. With respect to the preceding two sentences, the
applicable stock prices shall be equitably and proportionately adjusted to the
extent (if any) necessary to preserve the intended incentives of the awards and
mitigate the impact of the transaction.

“Ending Price” means, with respect to the Company and any other Comparative
Group member, the average of the closing market prices of such company’s common
stock on the principal exchange on which such stock is traded for the twenty
(20) consecutive trading days ending on the last trading day of the Performance
Period. For the purpose of determining Ending Price, the value of dividends and
other distributions shall be determined by treating them as reinvested in
additional shares of stock at the closing market price on the ex-dividend date.

 

38



--------------------------------------------------------------------------------

“Performance Period” means the period from February 23, 2016 through February
22, 2019.

“Performance Vesting Date” means February 22, 2019. Actual vesting shall occur
upon certification of achievement of the performance goals by the Compensation
Committee.

“Total Shareholder Return” or “TSR” shall be determined with respect to the
Company and any other Comparative Group member by dividing: (a) the sum of
(i) the difference obtained by subtracting the applicable Beginning Price from
the applicable Ending Price plus (ii) all dividends and other distributions on
the respective shares with an ex-dividend date that falls during the Performance
Period by (b) the applicable Beginning Price. Any non-cash distributions shall
be valued at fair market value. For the purpose of determining TSR, the value of
dividends and other distributions shall be determined by treating them as
reinvested in additional shares of stock at the closing market price on the date
of distribution.

“TSR Percentile Rank” means the percentile ranking of the Company’s TSR among
the TSRs for the Comparative Group members for the Performance Period. TSR
Percentile Rank is determined by ordering the Comparative Group members (plus
the Company if the Company is not one of the Comparative Group members) from
highest to lowest based on TSR for the relevant Performance Period and counting
down from the company with the highest TSR (ranked first) to the Company’s
position on the list. If two companies are ranked equally, the ranking of the
next company shall account for the tie, so that if one company is ranked first,
and two companies are tied for second, the next company is ranked fourth. In
determining the Company’s TSR Percentile Rank for the Performance Period, in the
event that the Company’s TSR for the Performance Period is equal to the TSR(s)
of one or more other Comparative Group members for that same period, the
Company’s TSR Percentile Rank ranking will be determined by ranking the
Company’s TSR for that period as being greater than such other Comparative Group
members. After this ranking, the TSR Percentile Rank will be calculated using
the following formula, rounded to the nearest whole percentile by application of
regular rounding:

 

  TSR Percentile Rank =    (N - R)   * 100         N     

“N” represents the number of Comparative Group members for the Performance
Period (plus the Company if the Company is not one of the Comparative Group).

“R” represents the Company’s ranking among the Comparative Group members (plus
the Company if the Company is not one of the Comparative Group members).

 

39



--------------------------------------------------------------------------------

D. Miscellaneous.

To the extent any provision contained herein creates impermissible discretion
under Section 162(m) of the Code, such provision will be of no force or effect.

The issuance and vesting of the PSUs shall be subject to the Company’s
Recoupment Policy, as in effect from time to time.

 

40



--------------------------------------------------------------------------------

ANNEX A

Comparative Group

 

Cherokee Inc.    Perry Ellis Inc. Choice Hotels    Sequential Brands Inc.
Deckers Outdoor Corporation    Sothebys Fossil Inc.    Steve Madden G-III
Apparel Group Ltd.    Tumi Holdings Inc. Kate Spade & Co.    Vera Bradley, Inc.
Meredith Corp.    Vince Holding Movado Group, Inc.    Wolverine World Wide, Inc.
Oxford Industries, Inc.   

 

41



--------------------------------------------------------------------------------

EXHIBIT C

Form of General Release and Waiver

THIS GENERAL RELEASE AND WAIVER (this “Release”) is entered into effective as of
                    , 20        , by John N. Haugh (the “Executive”) in favor of
Iconix Brand Group, Inc. (the “Company”). Capitalized terms appearing, but not
defined, in this Release shall have the meaning ascribed to such terms in the
Employment Agreement entered into between the Company and the Executive on
February 18, 2016 and effective as of the Commencement Date, as defined therein
(the “Employment Agreement”).

1. Confirmation of Termination. The Executive’s employment with the Company is
terminated as of                     , 20         (the “Termination Date”). The
Executive acknowledges that the Termination Date is the termination date of his
employment for purposes of participation in and coverage under all benefit plans
and programs sponsored by or through the Company, except to the extent provided
under the Employment Agreement or such other written agreement between the
parties. The Executive acknowledges and agrees that the Company shall not have
any obligation to rehire the Executive, nor shall the Company have any
obligation to consider him for employment, after the Termination Date. The
Executive agrees that he will not seek employment with the Company at any time
in the future.

2. Resignation. Effective as of the Termination Date, the Executive hereby
resigns as an officer and, if applicable, director of the Company and any of its
affiliates and from any such positions held with any other entities at the
direction or request of the Company or any of its affiliates. The Executive
agrees to promptly execute and deliver such other documents as the Company shall
reasonably request to evidence such resignations. In addition, the Executive
hereby agrees and acknowledges that the Termination Date shall be the date of
his termination from all other offices, positions, trusteeships, committee
memberships and fiduciary capacities held with, or on behalf of, the Company or
any of its affiliates.

3. Termination Benefits. Assuming that the Executive executes this Release and
does not revoke it within the time specified in Section 10 below, then, subject
to Section 9 below, the Executive will be entitled to the [payments and benefits
(subject to taxes and all applicable withholding requirements) set forth under
Section [5(d)(ii)] [5(d)(iii)] of the Employment Agreement, and] [the
distribution with respect to the equity awards set forth under Section
[5(d)(ii)] [5(d)(iii)] of the Employment Agreement] (the “Termination
Benefits”). Notwithstanding anything herein to the contrary, the Amounts and
Benefits shall not be conditioned on Executive’s execution of this Release. The
Executive acknowledges and agrees that the Termination Benefits exceed any
payment, benefit, or other thing of value to which the Executive might otherwise
be entitled under any policy, plan or procedure of the Company and/or any
agreement between the Executive and the Company.

4. General Release and Waiver. In consideration of the Termination Benefits, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the Executive for himself and for his heirs, executors,
administrators, trustees, legal representatives and assigns (collectively, the
“Releasors”), hereby releases, remises, and acquits the Company and its
affiliates and all of their respective past, present and future parent

 

42



--------------------------------------------------------------------------------

entities, subsidiaries, divisions, affiliates and related business entities, any
of their successors and assigns, assets, employee benefit plans or funds, and
any of their respective past and/or present directors, officers, fiduciaries,
agents, trustees, administrators, managers, supervisors, shareholders,
investors, employees, legal representatives, agents, counsel and assigns,
whether acting on behalf of the Company or its affiliates or, in their
individual capacities (collectively, the “Releasees” and each a “Releasee”) from
any and all claims, known or unknown, which the Releasors have or may have
against any Releasee arising on or prior to the date of this Release and any and
all liability which any such Releasee may have to the Executive, whether
denominated claims, demands, causes of action, obligations, damages or
liabilities arising from any and all bases, however denominated, including but
not limited to (a) any claim under the Age Discrimination in Employment Act of
1967, the Americans with Disabilities Act of 1990, the Family and Medical Leave
Act of 1993, the Civil Rights Act of 1964, the Civil Rights Act of 1991, Section
1981 of the Civil Rights Act of 1866, the Equal Pay Act, the Immigration Reform
and Control Act of 1986, the Employee Retirement Income Security Act of 1974,
(excluding claims for accrued, vested benefits under any employee benefit or
pension plan of the Company, subject to the terms and conditions of such plan
and applicable law), the Sarbanes-Oxley Act of 2002, all as amended; (b) any
claim under the New York State Human Rights Law, New York City Human Rights Law,
New York Equal Pay Law and N.Y. Lab. Law, Sections 201-c (adoptive parent leave)
and 740 (whistle blower statute), all as amended; (c) any claim under any other
Federal, state, or local law and any workers’ compensation or disability claims
under any such laws; and (d) any claim for attorneys’ fees, costs, disbursements
and/or the like. This Release includes, without limitation, any and all claims
arising from or relating to the Executive’s employment relationship with Company
and his service relationship as an officer or director of the Company, or as a
result of the termination of such relationships. The Executive further agrees
that the Executive will not file or permit to be filed on the Executive’s behalf
any such claim. Notwithstanding the preceding sentence or any other provision of
this Release, this Release is not intended to interfere with the Executive’s
right to file a charge with the Equal Employment Opportunity Commission (“EEOC”)
in connection with any claim he believes he may have against any
Releasee. However, by executing this Release, the Executive hereby waives the
right to recover in any proceeding the Executive may bring before the EEOC or
any state human rights commission or in any proceeding brought by the EEOC or
any state human rights commission on the Executive’s behalf. This Release is for
any relief, no matter how denominated, including, but not limited to, injunctive
relief, wages, back pay, front pay, compensatory damages, or punitive
damages. This Release shall not apply to (i) the obligation of the Company to
provide the Executive with the Amounts and Benefits and the Termination Benefits
and any provision relating thereto under the Employment Agreement; (ii) the
Executive’s rights to indemnification from the Company or rights to be covered
under any applicable insurance policy with respect to any liability the
Executive incurred or might incur as an employee, officer or director of the
Company including, without limitation, the Executive’s rights under Sections 4
and 7 of the Employment Agreement; or (iii) any right the Executive may have to
obtain contribution as permitted by law in the event of entry of judgment
against the Executive as a result of any act or failure to act for which the
Executive, on the one hand, and Company or any other Releasee, on the other
hand, are jointly liable.

5. Continuing Covenants. The Executive acknowledges and agrees that he remains
subject to the provisions of Section 6 of the Employment Agreement which shall
remain

 

43



--------------------------------------------------------------------------------

in full force and effect for the periods set forth therein. The Company
acknowledges and agrees that the Company remains subject to the provisions of
Section 7 of the Employment Agreement, which shall remain in full force and
effect according to the terms set forth therein.

6. No Admission; No Claims; No Knowledge of Illegal Action . This Release does
not constitute an admission of liability or wrongdoing of any kind by Executive,
the Company or any other Releasee. This Release is not intended, and shall not
be construed, as an admission that Executive or any Releasee has violated any
federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract or committed any wrong whatsoever against any Releasor.
The Executive confirms that no claim, charge or complaint against the Company or
any other Releasee brought by him exists before any federal, state, or local
court or administrative agency. The Executive represents and warrants that he
has no knowledge of any improper or illegal actions or omissions by the Company
that he has not disclosed to the Company, nor does he know of any basis, that he
has not disclosed to the Company, on which any third party or governmental
entity could reasonably assert such a claim. This expressly includes any and all
conduct that potentially could give rise to claims under the Sarbanes-Oxley Act
of 2002.

7. Heirs and Assigns. The terms of this Release shall be binding upon and inure
to the benefit of the parties named herein and their respective successors and
permitted assigns.

8. Miscellaneous. This Release will be construed and enforced in accordance with
the laws of the State of New York without regard to the principles of conflicts
of law. If any provision of this Release is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall have no
effect; however, the remaining provisions will be enforced to the maximum extent
possible. The parties acknowledge and agree that, except as otherwise set forth
herein, this Release constitutes the complete understanding between the parties
with regard to the matters set forth herein and, except as otherwise set forth
herein, supersede any and all agreements, understandings, and discussions,
whether written or oral, between the parties. No other promises or agreements
are binding unless in writing and signed by each of the parties after the
Release Effective Date (as defined below). Should any provision of this Release
require interpretation or construction, it is agreed by the parties that the
entity interpreting or constructing this Release shall not apply a presumption
against one party by reason of the rule of construction that a document is to be
construed more strictly against the party who prepared the document.

9. Knowing and Voluntary Waiver. The Executive acknowledges that he: (a) has
carefully read this Release in its entirety; (b) has had an opportunity to
consider it for at least [twenty-one (21) or forty-five (45) days, whichever is
applicable under applicable law]; (c) is hereby advised by the Company in
writing to consult with an attorney of his choosing in connection with this
Release; (d) fully understands the significance of all of the terms and
conditions of this Release and has discussed them with his independent legal
counsel, or had a reasonable opportunity to do so; (e) has had answered to his
satisfaction any questions he has asked with regard to the meaning and
significance of any of the provisions of this Release and has not relied on any
statements or explanations made by any Releasee or their counsel; (f)
understands that he has seven (7) days in which to revoke this Release (as
described in Section 10) after signing it and (g) is signing this Release
voluntarily and of his own free will and agrees to abide by all the terms and
conditions contained herein.

 

44



--------------------------------------------------------------------------------

10. Effective Time of Release. The Executive may accept this Release by signing
it and returning it to Iconix Brand Group, Inc., 1450 Broadway, 4th Floor, New
York, New York, Attention: [●] within [twenty-one (21)] [forty-five (45)] days
of his receipt of the same. After executing this Release, the Executive will
have seven (7) days (the “Revocation Period”) to revoke this Release by
indicating his desire to do so in writing delivered to [●] at the address above
(or by fax at [●]) by no later than 5:00 p.m. EST on the seventh (7th) day after
the date he signs this Agreement. The effective date of this Agreement shall be
the eight (8th) day after the Executive signs this Agreement (the “Release
Effective Date”). If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day. If the Executive does not execute this Release or
exercises his right to revoke hereunder, he shall forfeit his right to receive
any of the Termination Benefits, and to the extent such Termination Benefits
have already been provided, the Executive agrees that he will immediately
reimburse the Company for the amounts of such payment.

IN WITNESS WHEREOF, the Company and the Executive have duly executed this
Release as of the date first set forth above.

 

EXECUTIVE:

 

Name: John N. Haugh ICONIX BRAND GROUP, INC. By:  

 

  Name:

 

45